Title: From George Washington to John Hancock, 20 January 1777
From: Washington, George
To: Hancock, John



Sir
Head Quarters Morris town 20th Jany 1777

I am favoured with yours of the 15th instant with the sundry Resolves inclosed in it. If that respecting the Continental Currency is carried strictly into execution, it cannot fail of fully re-establishing its Credit.
I have no objection to the three Gentlemen who are recommended for Feild Officers in the New Hampshire Regiment, they seem fully

intitled to it, as they have raised the Regiment. I will furnish them with Commissions, from the date of their appointment, when applied to for that purpose.
There is something particular in the Application of Colo. Dubois and his Officers for the Sum of 513⅔ dollars. They were to have been commissioned provided they could raise the Men, but from their own pay Abstract it appears that 14 Officers only brought 25 Men into the Feild. As they certainly did not comply with their agreement, I would, after stating the Matter as it really was, submit it to Congress, who have the disposal of the public Money.
I have perused the Petition of Monsr Fanuiel and other French Gentlemen. If they could raise such a Regiment, as they propose, it would certainly be usefull, but I have no conception that there are Canadians enough to be found even for a Regiment of the common Number, much less of 2347 which is the number proposed. I know, neither Colo. Livingston nor Colo. Hazen could ever compleat their Canadian Regiments when they had the Country open to them.
As I would give Encouragement to Foreigners of real Merit, I would put the thing upon this footing. If Monsr Fanuiel can procure a sufficient Number of Officers to fill a Regiment of the common Size, and they can give any Assurances of being able to raise the Men, I would grant them Commissions.
I would beg leave to remark here, that except we can throw the many Foreigners, who have Commissions in our Army, into a Corps together, they will be intirely useless, as they can neither converse with Officers or Men in any other kind of Regiment.
I am so well assured, that you would not recommend Docr Potts to succeed Docr Stringer in the northern Department, except you had sufficient proof of his Abilities in the medical line, that I readily concur with you in the Appointment.
I have recd a peice of Information which I am afraid is true, and that is, that the British Cruizers have taken a French Vessel with a large parcel of Cannon & Mortars on board. I know such a one was expected, and therefore more readily credit the Account. I am Sir with Respect and Esteem Yr most obt Servt

Go: Washington

